Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-7, 9-10 and 12-33 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10 and 12-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent Application Publication 2017/0212583 with publication date 7/27/2017) in view of LeBeau et al. (US Patent 9,530,410), herein after referred to as LeBeau, and further in view of Surti et al. (US Patent 2018/0286105), herein after referred to as Surti.
Regarding independent claim 1, Krasadakis discloses a display system in a vehicle (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer). Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices.), the system comprising: one or more displays (Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices.); 
at least one sensor configured to determine a user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.); 
an input means to receive a command from the user (Paragraph [0062] describes to issue commands such as auto-scrolling, activated video, sound, or URLs based upon: a gaze input from the user and/or voice command. Paragraph [0052] describes the system to accept additional input from the user in any way including input devices such as keyboard or pointing devices, via gesture input, proximity input, and/or via voice.); and
a controller (figure 1 reference processor 108 described in paragraph [0027]) configured to determine an active zone and a non-active zone of the one or more displays based on the user's line of sight (Figure 3 reference zones described as UI windows 308, 310, 312, 314, 316, 318, 320 and 322. Zone/UI window 310 is depicted as comprising the user’s fixed gaze. Paragraph [0057] describes a user’s gaze 306 to be fixed on zone/UI 310 enabling the UI window 310 to come into focus/active zone. In contrast, the other UI windows are not in focus/non-active zones.),
wherein the one or more displays are configured to operate the active zone at an enhanced level as compared to the non-active zone (Paragraph [0057] describes UI windows not in focus (non-active zone) may be indicated such as by being in grayscale, shrunk, static/inanimate. When a gaze 306 shifts to a UI window (on-focus event/active zone), the interface may smoothly suspend any other content and/or activity (such as animation to promote content or navigate through content) previously active in a different UI window (now a non-active zone). The interface may smoothly initiate animation for the on-focus/active zone event, along with serving related content sequentially while user interactions are being captured, thereby describing operation at an enhanced level as compared to non-active zone/non-focused UI windows.), and
wherein the controller is configured (i) to use data obtained from the input means to determine a user feedback comprising a gaze made by the user responding to the operation of the active zone at the enhanced level (Paragraph [0058] describes generating gaze analytics (user feedback) by analyzing the time a user [gaze] spends on a particular portion of a [active in focus] UI window (an active window is interpreted as the active zone at the enhanced level))(a description of obtaining use data from gaze input) to update the user’s profile based upon this information and personalize the user experience.), (ii) to associate the user feedback with a particular modification to the operation of the active zone at the enhanced level, and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Advertisements [in the active window] may be provided using gaze analytics (a description of modification of future operations of the active zone based on user feedback). Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. It is noted that the claims state broadly “modify a future operation” without specifically detailing the scope of interpretation of “modify” leading to a particularly broad scope of interpretation. The examples given above each describes means of modifying a future operation of the active window based on user feedback respectively in regards to gaze analytic user feedback and gaze data feedback.).
Krasadaki does not specifically describe a user feedback comprising a head movement or a body movement made by the user.
LeBeau discloses a controller is configured (i) to use data obtained from the input means to determine a user feedback comprising a head movement or a body movement by the user (column 13 lines 19-34 describes interpreting input data received via user-input interfaces such head movement, gestures in the air, as eye tracking or gaze-tracking system configured to detect eye gestures and/or movement such as winks, blinks, and/or directional movements of the eye as a particular way to provide input data to a graphical user interface).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis’ eye gaze with the known technique of being interpreted as a gesture yielding the predictable results of providing input to a user-input interface as disclosed by LeBeau (column 13 lines 19-34).
Further, Surti discloses wherein head motion information is combined with eye motion information to provide motion prediction information to predict an estimate of where the user will be looking at the screen (paragraphs [0224]-[0225]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis-LeBeau eye gaze with the known technique of being combined with head movement yielding the predictable results of provide motion prediction information to predict an estimate of where the user will be looking at the screen as disclosed by Surti (paragraphs [0224]-[0225]).
It is noted the combination enables: the controller is configured to (ii) associate the user feedback of head motion and eye gaze with a particular modification to the operation of the active zone at the enhanced level (Krasadaki: paragraph [0058] gaze analytics analyzing the item a user spends on a particular portion of UI window (now interpreted as a gesture input (Lebeau) in combination with head motion (Surti). Videos or audio may be paused or removed if a user gazes away (describing an association with user feedback (gaze) with a particular modification (pause/resume video/audio) of the active zone at the enhanced level(focused window)), and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Stating “future operation" is a label of a time period. The time period is implied to be in the future. This future time period is then detailed to perform the particular modification (ii) when “predicted” in the future time period (Surti paragraphs [00224]-[0225]).).
Regarding claim 2, Krasadakis discloses the system of claim 1, wherein operation of the active and non-active zones comprises modification of an operating parameter of the one or more displays selected from the group consisting of (paragraph [0057] describes out of focus UI windows/non-active zones may be in:): illumination (grayscale; changing from color to grayscale comprises a change in illumination); movement of any object on the display (static/inanimate, smoothly suspending any other content and/or activity such as animation); magnification (shrunk (a magnification level), describing the active zones are not shrunk by comparison a description of increased magnification level); and combinations thereof. 
Regarding claim 4, Krasadakis discloses the system of claim 2, wherein the movement of any object on the display is suspended in the non-active zone (paragraph [0057] described the unfocused UI windows/non-active zones to be static/inanimate, smoothly suspending any other content and/or activity such as animation). 
Regarding claim 5, Krasadakis discloses the system of claim 1, wherein: the system comprises one display, the active zone and non-active zone are within the one display (Figure 3 reference single display of device 302 comprising active/focus zone/UI window 310 and non-active/unfocused zones/UI windows 308, 312, 314, 316, 318, 320 and 322.); or the system comprises more than one display, the active zone comprising one or more displays (Please note the claim language of display is interpreted to regard the entire display area of a single device defined by the physical housing as described above. However, an interpretation of the generic term “display” may comprise interpretation outside of said limited view, such as a pixel. In view of such figure 3 of prior art Krasadakis may be interpreted to comprise more than one display such that pixels displays within UI window 310 are considered active and pixel displays in UI window 312 are considered non-active. This is noted to further prosecution, however the actual interpretation of the rejection views figure 3 of Krasadakis as a single display as described above.). 
Regarding claim 6, Krasadakis discloses the system of claim 5, wherein, where the active zone is within one display, the active zone is magnified (Paragraph [0057] describes UI windows not in focus (non-active zone) may be indicated such as by being shrunk, a description of magnification level such that the active zone is enlarged as compared to the shrunken non-active zone.).
Regarding claim 7, Krasadakis discloses the system of claim 1, wherein the one or more displays are connected to an audio output, and wherein where an object displayed in the active zone is accompanied by audio, operation of the active zone comprises at least one of: an increased volume of the audio output, or a repeat of the audio output (Paragraphs [0020] and [0058] describes wherein upon a detected user’s gaze in the active zone/UI window an audio file may begin playing upon viewing. This is a description of increased volume of the audio output as compared to the audio volume when the audio is not played. Paragraph [0062] describes to play videos without sound or initiate sound of a playing video upon detection of a gaze.). 
Regarding claim 9, Surti discloses the system of claim 1, wherein the input means comprises: a movement sensor to sense the movement by the user (Paragraph [0224]-[0225] describes sensors to track motion describes as eye motion and head motion). 
Regarding claim 10, Krasadakis discloses the system of claim 7, wherein operation of the audio output of the active zone is activated upon the command from the user (Paragraphs [0020] and [0058] describes wherein upon a detected user’s gaze in the active zone/UI window an audio file may begin playing upon viewing. This is a description of increased volume of the audio output as compared to the audio volume when the audio is not played. Paragraph [0062] describes to play videos without sound or initiate sound of a playing video upon detection of a gaze.). 
Regarding claim 12, Krasadakis discloses the system of claim 1, wherein the one or more displays is selected from the group consisting of: an instrument cluster, a head up display, a secondary display (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer). Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices.), a digital rear view mirror or one or more digital side view mirrors. 
Regarding claim 13, Krasadakis discloses the system of claim 1, wherein the at least one sensor is selected from the group consisting of: interior camera, head movement sensor, and body movement sensor (Paragraph [0026] describes the device 00 to be electronic component of a vehicle equipped with cameras or other sensors disclosed herein. Figure 1 depicts sensors 126 and paragraph [0029] describes sensors 126 via a plurality of examples including those configured to capture data from the user. Paragraph [0034] describes the sensors 126 to capture the user’s body position, motions, and/or facial expressions.). 
Regarding independent claim 14, Krasadakis discloses a controller (figure 1 reference processor 108) configured to rank content (Figure 3 reference content in the form of UI windows 308, 310, 312, 314, 316, 318, 320 and 322 described in paragraphs [0058]-[0060] to translate gaze data into interest levels/ranks in content. For example, longer gaze on a piece of content may translate into a high content interest level than a shorter gaze.) displayed on one or more displays (Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices. Figure 3 depicts the display.) in a vehicle (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer).) according to an attention score (Paragraph [0059] describes to utilize the gaze analytics for the UI arrangement itself such that where the interface may know that a specific user tends to focus on top-right corner (independent of the content) (number of gazes). The interface may promote the most relevant and potentially valuable content. Paragraph [0060] describes interest levels in content based on gaze time (duration of gaze) and affords more weight to content deemed of higher interest to be displayed.) determined by at least one sensor configured to measure gaze of a user based on the user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.), wherein the controller is configured (i) to use data obtained from the input means configured to receive a command from the user (Paragraph [0062] describes to issue commands such as auto-scrolling, activated video, sound, or URLs based upon: a gaze input from the user and/or voice command. Paragraph [0052] describes the system to accept additional input from the user in any way including input devices such as keyboard or pointing devices, via gesture input, proximity input, and/or via voice.), and to determine a user feedback comprising a gaze or sound made by the user responding to the operation of the active zone at the enhanced level (Paragraph [0058] describes generating gaze analytics (user feedback) by analyzing the time a user [gaze] spends on a particular portion of a [active in focus] UI window (an active window is interpreted as the active zone at the enhanced level))(a description of obtaining use data from gaze input) to update the user’s profile based upon this information and personalize the user experience.), (ii) to associate the user feedback with a particular modification to the operation of the active zone at the enhanced level, and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Advertisements [in the active window] may be provided using gaze analytics (a description of modification of future operations of the active zone based on user feedback). Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. It is noted that the claims state broadly “modify a future operation” without specifically detailing the scope of interpretation of “modify” leading to a particularly broad scope of interpretation. The examples given above each describes means of modifying a future operation of the active window based on user feedback respectively in regards to gaze analytic user feedback and gaze data feedback.).
Krasadaki does not specifically describe a user feedback comprising a head movement or a body movement made by the user.
LeBeau discloses a controller is configured (i) to use data obtained from the input means to determine a user feedback comprising a head movement or a body movement by the user (column 13 lines 19-34 describes interpreting input data received via user-input interfaces such head movement, gestures in the air, as eye tracking or gaze-tracking system configured to detect eye gestures and/or movement such as winks, blinks, and/or directional movements of the eye as a particular way to provide input data to a graphical user interface).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis’ eye gaze with the known technique of being interpreted as a gesture yielding the predictable results of providing input to a user-input interface as disclosed by LeBeau (column 13 lines 19-34).
Further, Surti discloses wherein head motion information is combined with eye motion information to provide motion prediction information to predict an estimate of where the user will be looking at the screen (paragraphs [0224]-[0225]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis-LeBeau eye gaze with the known technique of being combined with head movement yielding the predictable results of provide motion prediction information to predict an estimate of where the user will be looking at the screen as disclosed by Surti (paragraphs [0224]-[0225]).
It is noted the combination enables: the controller is configured to (ii) associate the user feedback of head motion and eye gaze with a particular modification to the operation of the active zone at the enhanced level (Krasadaki: paragraph [0058] gaze analytics analyzing the item a user spends on a particular portion of UI window (now interpreted as a gesture input (Lebeau) in combination with head motion (Surti). Videos or audio may be paused or removed if a user gazes away (describing an association with user feedback (gaze) with a particular modification (pause/resume video/audio) of the active zone at the enhanced level(focused window)), and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Stating “future operation" is a label of a time period. The time period is implied to be in the future. This future time period is then detailed to perform the particular modification (ii) when “predicted” in the future time period (Surti paragraphs [00224]-[0225]).).
Regarding claim 15, Krasadakis discloses the controller of claim 14, wherein the attention score is determined by at least one of: number of gazes on a content or duration of each gaze on the content (Paragraph [0059] describes to utilize the gaze analytics for the UI arrangement itself such that where the interface may know that a specific user tends to focus on top-right corner (independent of the content) (number of gazes). The interface may promote the most relevant and potentially valuable content. Paragraph [0060] describes interest levels in content based on gaze time (duration of gaze) and affords more weight to content deemed of higher interest to be displayed.).
Regarding claim 16, Krasadakis discloses the controller of claim 14, wherein content is selected from the group consisting of: driving mode, calendar event, route destination, traffic information, weather, time, and a combination thereof (paragraph [0031] examples the content including calendar applications). 
Regarding claim 17, Krasadakis discloses a display system in a vehicle (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer).), the system comprising: one or more displays (Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices. Figure 3 depicts the display.); at least one sensor configured to determine a user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.); the controller of claim 14, wherein one of the displays is selected to display the highest ranked content (Paragraph [0059] describes to utilize the gaze analytics for the UI arrangement itself such that where the interface may know that a specific user tends to focus on top-right corner (independent of the content) (number of gazes). The interface may promote the most relevant and potentially valuable content. Paragraph [0060] describes interest levels in content based on gaze time (duration of gaze) and affords more weight to content deemed of higher interest to be displayed.). 
Regarding claim 18, Krasadakis discloses the system of claim 17, wherein the controller (figure 1 reference processor 108) configured to rank content (Figure 3 reference content in the form of UI windows 308, 310, 312, 314, 316, 318, 320 and 322 described in paragraphs [0058]-[0060] to translate gaze data into interest levels/ranks in content. For example, longer gaze on a piece of content may translate into a high content interest level than a shorter gaze.) displayed on one or more displays (Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices. Figure 3 depicts the display.) in a vehicle (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer).) according to an attention score determined by at least one sensor configured to measure gaze of a user based on the user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.), wherein one of the displays in the active zone is selected to display the highest ranked content (Paragraph [0059] describes to utilize the gaze analytics for the UI arrangement (depicted in figure 3 regarding active zone 310 and non-active zones 308, 312, 314, 316, 318, 320 and 322) itself such that where the interface may know that a specific user tends to focus on top-right corner (independent of the content) (number of gazes). The interface may promote the most relevant and potentially valuable content. Paragraph [0060] describes interest levels in content based on gaze time (duration of gaze) and affords more weight to content deemed of higher interest to be displayed.).  
Regarding claim 19, Krasadakis discloses a method of operating one or more displays in a vehicle using the system of claim 17, the method comprising: 
determining, by the at least one sensor, a user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.); 
determining, by the controller, a ranking of content displayed on each display according to an attention score determined by gaze of the user based on the user's line of sight (Paragraph [0059] describes to utilize the gaze analytics for the UI arrangement (depicted in figure 3 regarding active zone 310 and non-active zones 308, 312, 314, 316, 318, 320 and 322) itself such that where the interface may know that a specific user tends to focus on top-right corner (independent of the content) (number of gazes). The interface may promote the most relevant and potentially valuable content. Paragraph [0060] describes interest levels in content based on gaze time (duration of gaze) and affords more weight to content deemed of higher interest to be displayed.); 
selecting one of the displays to display the highest ranked content (figure 3 reference selected display to display all content include highest ranked content); 
displaying the highest ranked content on the selected display (Paragraphs [0059] and [0060] describes means of displaying content based on gaze. Figure 3 depicts the display of content based on gaze.);
operating the active zone of the one or more displays at an enhanced level as compared to the non-active zone (Paragraph [0057] describes UI windows not in focus (non-active zone) may be indicated such as by being in grayscale, shrunk, static/inanimate. When a gaze 306 shifts to a UI window (on-focus event/active zone), the interface may smoothly suspend any other content and/or activity (such as animation to promote content or navigate through content) previously active in a different UI window (now a non-active zone). The interface may smoothly initiate animation for the on-focus/active zone event, along with serving related content sequentially while user interactions are being captured, thereby describing operation at an enhanced level as compared to non-active zone/non-focused UI windows.);
using data obtained from the input means to determine a user feedback comprising a gaze or sound made by the user responding to the operation of the active zone at the enhanced level (Paragraph [0058] describes generating gaze analytics (user feedback) by analyzing the time a user [gaze] spends on a particular portion of a [active in focus] UI window (an active window is interpreted as the active zone at the enhanced level))(a description of obtaining use data from gaze input) to update the user’s profile based upon this information and personalize the user experience.);
associating the user feedback with a particular modification to the operation of the active zone at the enhanced level;
performing the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Advertisements [in the active window] may be provided using gaze analytics (a description of modification of future operations of the active zone based on user feedback). Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. It is noted that the claims state broadly “modify a future operation” without specifically detailing the scope of interpretation of “modify” leading to a particularly broad scope of interpretation. The examples given above each describes means of modifying a future operation of the active window based on user feedback respectively in regards to gaze analytic user feedback and gaze data feedback.).
Krasadaki does not specifically describe a user feedback comprising a head movement or a body movement made by the user.
LeBeau discloses a controller is configured (i) to use data obtained from the input means to determine a user feedback comprising a head movement or a body movement by the user (column 13 lines 19-34 describes interpreting input data received via user-input interfaces such head movement, gestures in the air, as eye tracking or gaze-tracking system configured to detect eye gestures and/or movement such as winks, blinks, and/or directional movements of the eye as a particular way to provide input data to a graphical user interface).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis’ eye gaze with the known technique of being interpreted as a gesture yielding the predictable results of providing input to a user-input interface as disclosed by LeBeau (column 13 lines 19-34).
Further, Surti discloses wherein head motion information is combined with eye motion information to provide motion prediction information to predict an estimate of where the user will be looking at the screen (paragraphs [0224]-[0225]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis-LeBeau eye gaze with the known technique of being combined with head movement yielding the predictable results of provide motion prediction information to predict an estimate of where the user will be looking at the screen as disclosed by Surti (paragraphs [0224]-[0225]).
It is noted the combination enables: the controller is configured to (ii) associate the user feedback of head motion and eye gaze with a particular modification to the operation of the active zone at the enhanced level (Krasadaki: paragraph [0058] gaze analytics analyzing the item a user spends on a particular portion of UI window (now interpreted as a gesture input (Lebeau) in combination with head motion (Surti). Videos or audio may be paused or removed if a user gazes away (describing an association with user feedback (gaze) with a particular modification (pause/resume video/audio) of the active zone at the enhanced level(focused window)), and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Stating “future operation" is a label of a time period. The time period is implied to be in the future. This future time period is then detailed to perform the particular modification (ii) when “predicted” in the future time period (Surti paragraphs [00224]-[0225]).).
Regarding claim 20, Krasadakis discloses a method of operating one or more displays in a vehicle using the system claim 1, the method comprising: 
determining, by at least one sensor, a user's line of sight (Figure 1 reference gaze detector 134 described in paragraph [0034] to receive visual data through camera 124 and/or sensors 126 including a user’s gaze. Figure 3 depicts the user’s gaze 306 as a line of sight to a display 302.); 
determining, by a controller (figure 1 reference processor 108 described in paragraph [0027]), an active zone and a non-active zone of the one or more displays based on the user's line of sight (Figure 3 reference zones described as UI windows 308, 310, 312, 314, 316, 318, 320 and 322. Zone/UI window 310 is depicted as comprising the user’s fixed gaze. Paragraph [0057] describes a user’s gaze 306 to be fixed on zone/UI 310 enabling the UI window 310 to come into focus/active zone. In contrast, the other UI windows are not in focus/non-active zones.); 
operating the active zone of the one or more displays at an enhanced level as compared to the non-active zone (Paragraph [0057] describes UI windows not in focus (non-active zone) may be indicated such as by being in grayscale, shrunk, static/inanimate. When a gaze 306 shifts to a UI window (on-focus event/active zone), the interface may smoothly suspend any other content and/or activity (such as animation to promote content or navigate through content) previously active in a different UI window (now a non-active zone). The interface may smoothly initiate animation for the on-focus/active zone event, along with serving related content sequentially while user interactions are being captured, thereby describing operation at an enhanced level as compared to non-active zone/non-focused UI windows.);
using data obtained from input means to determine a user feedback comprising a gaze or sound made by the user responding to the operation of the active zone at the enhanced level (Paragraph [0058] describes generating gaze analytics (user feedback) by analyzing the time a user [gaze] spends on a particular portion of a [active in focus] UI window (an active window is interpreted as the active zone at the enhanced level))(a description of obtaining use data from gaze input) to update the user’s profile based upon this information and personalize the user experience.);
associating the user feedback with a particular modification to the operation of the active zone at the enhanced level;
performing the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Advertisements [in the active window] may be provided using gaze analytics (a description of modification of future operations of the active zone based on user feedback). Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. It is noted that the claims state broadly “modify a future operation” without specifically detailing the scope of interpretation of “modify” leading to a particularly broad scope of interpretation. The examples given above each describes means of modifying a future operation of the active window based on user feedback respectively in regards to gaze analytic user feedback and gaze data feedback.).
Krasadaki does not specifically describe a user feedback comprising a head movement or a body movement made by the user.
LeBeau discloses a controller is configured (i) to use data obtained from the input means to determine a user feedback comprising a head movement or a body movement by the user (column 13 lines 19-34 describes interpreting input data received via user-input interfaces such head movement, gestures in the air, as eye tracking or gaze-tracking system configured to detect eye gestures and/or movement such as winks, blinks, and/or directional movements of the eye as a particular way to provide input data to a graphical user interface).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis’ eye gaze with the known technique of being interpreted as a gesture yielding the predictable results of providing input to a user-input interface as disclosed by LeBeau (column 13 lines 19-34).
Further, Surti discloses wherein head motion information is combined with eye motion information to provide motion prediction information to predict an estimate of where the user will be looking at the screen (paragraphs [0224]-[0225]).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis-LeBeau eye gaze with the known technique of being combined with head movement yielding the predictable results of provide motion prediction information to predict an estimate of where the user will be looking at the screen as disclosed by Surti (paragraphs [0224]-[0225]).
It is noted the combination enables: the controller is configured to (ii) associate the user feedback of head motion and eye gaze with a particular modification to the operation of the active zone at the enhanced level (Krasadaki: paragraph [0058] gaze analytics analyzing the item a user spends on a particular portion of UI window (now interpreted as a gesture input (Lebeau) in combination with head motion (Surti). Videos or audio may be paused or removed if a user gazes away (describing an association with user feedback (gaze) with a particular modification (pause/resume video/audio) of the active zone at the enhanced level(focused window)), and (iii) to perform the particular modification during a future operation of the active zone at the enhanced level upon detection of the user feedback during the future operation (Stating “future operation" is a label of a time period. The time period is implied to be in the future. This future time period is then detailed to perform the particular modification (ii) when “predicted” in the future time period (Surti paragraphs [00224]-[0225]).).
Regarding claim 21, Krasadakis discloses the method of claim 20, wherein operating the active and non-active zones comprises modifying an operating parameter of the one or more displays selected from the group consisting of (paragraph [0057] describes out of focus UI windows/non-active zones may be in:): illumination (grayscale; changing from color to grayscale comprises a change in illumination); movement of any object on the display (static/inanimate, smoothly suspending any other content and/or activity such as animation); magnification (shrunk (a magnification level), describing the active zones are not shrunk by comparison a description of increased magnification level); and combinations thereof.
Regarding claim 22, Krasadakis discloses the method of claim 20, wherein operating the active and non-active zones comprises at least one of: 
decreasing brightness of the non-active zone as compared to the active zone; 
decreasing contrast of the non-active zone as compared to the active zone; 
decreasing a grey-scale value of the non-active zone as compared to the active zone; or 
suspending movement of any object on the display of the non-active zone (paragraph [0057] described the unfocused UI windows/non-active zones to be static/inanimate, smoothly suspending any other content and/or activity such as animation). 
Regarding claim 23, Krasadakis discloses the method of claim 20, wherein, where the active zone is within one display, operating the active zone comprises magnifying the active zone (Paragraph [0057] describes non-active/unfocused UI windows shrunk (a magnification level), describing the active zones are not shrunk by comparison a description of increased magnification level). 
Regarding claim 24, Krasadakis discloses the method of claim 20, wherein, where an object displayed in the active zone is accompanied by audio, operating the active zone comprises at least one of: 
increasing the volume of the audio output; or 
repeating the audio output (Paragraphs [0020] and [0058] describes wherein upon a detected user’s gaze in the active zone/UI window an audio file may begin playing upon viewing. This is a description of increased volume of the audio output as compared to the audio volume when the audio is not played. Paragraph [0062] describes to play videos without sound or initiate sound of a playing video upon detection of a gaze.). 
Regarding claim 25, Krasadakis discloses the method claim 20, further comprising receiving, by the input means, a command from the user (Paragraph [0062] describes to issue commands such as auto-scrolling, activated video, sound, or URLs based upon: a gaze input from the user and/or voice command. Paragraph [0052] describes the system to accept input from the user in any way including input devices such as keyboard or pointing devices, via gesture input, proximity input, and/or via voice.). 
Regarding claim 26, Surti discloses the method of claim 25, wherein the input means comprises: a movement sensor to sense the movement by the user; or combinations thereof (Paragraph [0224]-[0225] describes sensors to track motion describes as eye motion and head motion).
Regarding claim 27, Krasadakis discloses the method of claim 24, wherein when a command from the user is received, the steps of increasing the volume of the audio output of the active zone and/or repeating the audio output of the active zone are activated (Paragraphs [0020] and [0058] describes wherein upon a detected user’s gaze in the active zone/UI window an audio file may begin playing upon viewing. This is a description of increased volume of the audio output as compared to the audio volume when the audio is not played. Paragraph [0062] describes to play videos without sound or initiate sound of a playing video upon detection of a gaze.).
Regarding claim  28, Krasadakis discloses the method of claim 19, further comprising using data obtained from the at least one sensor and/or the input means in an artificial intelligence software (Stating artificial intelligence software without definition includes the scope of interpretation of simply software since coding provides the “intelligence” of hardware to perform processing. For example reactive type AI simply responds to the inputs and provides outputs, or simply a switch. A switch receives a signal enabling the hardware to electrically connect/short the connection. A description of an intelligent function based on software/signal. Another example of an AI software is a learning algorithm utilizing stored memories for performing future functions with additional accuracy.) to compare display output with user intent (Figure 5 depicts a flowchart/artificial intelligence software to use data obtained from a sensor to detect gaze at step 506 at which in step 512 the software determines the user’s intent is to focus on the displayed UI window. Additionally, paragraph [0057] describes the origin UI window focused maybe based upon factors such as a user’s history.).
Regarding claim 29, Krasadakis discloses the method of claim 20, wherein the one or more displays is selected from the group consisting of: an instrument cluster, a head up display, a secondary display (Figure 1 reference client computing device 100 comprising presentation components 110. The device 100 is described in paragraph [0026] as being an electronic component of a vehicle (e.g., a vehicle computer). Paragraph [0028] describes the presentation components 110 include visibly or audibly present information on the computing device 100 including display devices.), a digital rear view mirror and one or more digital side view mirrors. 
Regarding claim 30, Krasadakis discloses the method of claim 20, wherein the at least one sensor is selected from the group consisting of: interior camera, head movement sensor, and body movement sensor (Paragraph [0026] describes the device 00 to be electronic component of a vehicle equipped with cameras or other sensors disclosed herein. Figure 1 depicts sensors 126 and paragraph [0029] describes sensors 126 via a plurality of examples including those configured to capture data from the user. Paragraph [0034] describes the sensors 126 to capture the user’s body position, motions, and/or facial expressions.). 
Regarding claim 32, Krasadakis discloses the system of claim 1, wherein the controller is configured to create a new association between the user feedback and the particular modification to the operation of the active zone at the enhanced level (Paragraph [0058] describes generating gaze analytics (user feedback) by analyzing the time a user [gaze] spends on a particular portion of a [active in focus] UI window to update the user’s profile based upon this information and personalize the user experience. Advertisements [in the active window] may be provided using gaze analytics. Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. Moving locations of valuable content or changing advertisements both based on gaze analytics describes a new association between the eye gaze gesture and particular modification (change of ads or location of the active zone).).
Regarding claim 33, Krasadakis, LeBeau , and Surti discloses the system of claim 1, wherein associating the user feedback comprising the head movement or the body movement with the particular modification comprises (i) using the user feedback to predict a direction of the user’s gaze (Surti: paragraphs [0224]-[0225] describes head motion and eye motion together for predictive gaze direction); and (ii) interpreting the user feedback as a command (LeBeau: column 13 lines 19-34 describes providing input data to a graphical user interface) to perform the particular modification (Krasadakis: Advertisements [in the active window] may be provided using gaze analytics (a description of modification of future operations of the active zone based on user feedback). Paragraph [0059] describes another modification of the active window based on user feedback to move the location of potentially valuable content to an area most viewed. It is noted that the claims state broadly “modify a future operation” without specifically detailing the scope of interpretation of “modify” leading to a particularly broad scope of interpretation. The examples given above each describes means of modifying a future operation of the active window based on user feedback respectively in regards to gaze analytic user feedback and gaze data feedback.).

5.		Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis-LeBeau-Surti in view of Fujita (US Patent Application Publication 2018/0144672 with foreign priority date 7/29/2015).
Regarding claim 3, Krasadakis discloses the system of claim 2, wherein illumination of the non-active zone is modified to have at least one of: blurry, grayscale, shrunk, or static/inanimate (paragraph [0057]), as compared to the active zone . 
Krasadakis does not specifically disclose wherein illumination of the non-active zone is modified to have at least one of: lower brightness, lower contrast, or lower grey-scale value (it is noted Krasadakis does disclose grayscale but not specifically a lower grey-scale value), as compared to the active zone. It is noted Krasadakis does disclose wherein additional means may be utilized to indicate the unfocused UI windows (non-active zones) as disclosed by the “etc.” in paragraph [0057].
Fujita discloses a projection display system for a vehicle comprising a line of sight detection (abstract) wherein illumination of the non-active zone is modified to have at least one of: lower brightness, lower contrast, or lower grey-scale value, as compared to the active zone (Figure 3 depicts the flowchart of detecting line of sight of the user S2 such that when the line of sight is within the projection surface 2 (yes at S3) three different visual recognition change screen display methods may be performed. Figures 4A-4C depicts the display methods respectively including transparency (transparent non-active zone 50A and colored/saturated active zone 50B [note this is a description of varied grey-scale as a transparent non-colored icon comprises less grey-scale as compared to a non-transparent colored icon of the same size]), zooming (shrunk non-active zone 51A and enlarged active zone 51B), brightness (low brightness non-active zone 52A and high brightness active zone 52B) described in paragraphs [0076]-[0084].). 
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Krasadakis’ additional means of indicating the non-active zone to additional include at least one of lowered grey-scale or lower brightness yielding the predictable results of enhancing visibility of the displayed image based on detected eye gaze as disclosed by Fujita (paragraphs [0073] and [0078]).

Response to Arguments
6.		Applicant's arguments filed 12/23/2021 have been fully considered and relate towards newly amended subject matter. Applicant argues Krasadakis does not disclose user’s body positions or [head] motions associated with a particular modification to the operation of the display. LeBeau was cited to disclose eye gaze or head motions to be utilized as command inputs to a graphical user interface. Newly cited prior art Surti discloses combining head motion and eye gaze for predictive gaze estimates (directly correlating to Krasadakis’ eye gaze function of determining focus on a display area). The combination enables eye gaze+head motion to provide a command associated with the particular modification to the operation of the display. This action is final necessitated by amendment.

Conclusion
7.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622